

GUARANTY


This Guaranty (the "Guaranty”) is made on the 19 day of December 2007, among the
persons whose names are set forth at the end of this Guaranty (collectively the
"GuarantoI8"), and TRANSCAP TRADEFINANCE LLC, an Illinois limited liability
company as successor in interest to TRANSCAP TRADE FINANCE, an Illinois general
partnership (the "Contractor"), as follows:


BACKGROUND OF AGREEMENT:


A. The Contractor and Destination Software, Inc., a New Jersey corporation (the
"Distributor"), have on this day entered into a Master Purchase Order Assignment
Agreement (the "Assignment Agreement") under the terms of which the Distributor
will assign customer purchase orders to the Contractor and request the
Contractor to purchase the required materials to fulfill such purchase orders;
the Contractor will retain the Distributor to manufacture, process and ship
ordered goods; and fees will be paid to the Contractor and the Distributor for
their services there under.


B. Each of the Guarantors has a substantial financial stake in the Distributor
and will substantially benefit from the performance by Contractor of its
obligations under the Assignment Agreement.


C. The execution of this Guaranty is an express condition to the consummation of
the transactions contemplated by the Assignment Agreement and the Contractor is
unwilling to enter into or perform in accordance with the Assignment Agreement
in the absence of the execution of this Guaranty.


NOW THEREFORE, in consideration of the services to be performed, the payments to
be made, and the obligations to be assumed by the Contractor pursuant to the
Assignment Agreement, and further as an inducement to the Contractor to enter
into and perform in accordance with the Assignment Agreement, the Guarantors
hereby agree as follows:


I. DEFINITIONS. In this Guaranty. the following frequently used terms are
defined as set forth in this Section I:


(a) Any terms used in this Guaranty which are defined in the Assignment
Agreement will have the same meaning herein as is ascribed to such term in the
Assignment Agreement.


(b) The "Contract Documents" are, collectively, the Assignment Agreement, ~e
Security Agreement and Financing Statement between the Contractor and the
Distributor dated this day. The Subordination Agreement between the Contractor,
the Distributor, and the Senior Lender dated this day, and this Guaranty.

 
 

--------------------------------------------------------------------------------

 

(c) The "Obligations” mean all of the obligations of the Distributor and each of
the Guarantors pursuant to the Contract Documents.


(d) The term "Guarantors" means all of the undersigned, jointly and severally;
and the term "Guarantor" means each of the undersigned. individually and
collectively.


(e) A ''Default'' means the occurrence of an event of default by the Distributor
pursuant to or in accordance with the provisions of any of the Contract
Documents or the failure of the Guarantors (or any of them) to perform any
covenant agreement contained in this Guaranty or if any representation or
warranty contained in this Guaranty is found to have been untrue, incomplete or
misleading in any material respect when furnished.


2. GUARANTY. The Guaranty supercedes that certain Guaranty and Pledge Agreement
dated August 20, 2001, by the Guarantor in favor of the Contractor. The
Guarantors jointly and severally, unconditionally and irrevocably, guaranty to
Contractor the full and prompt payment and performance when due, whether at
maturity or earlier (by reason of acceleration) and at all times thereafter, of
all of the Obligations, and the undersigned further agree to pay all costs and
expenses including, without limitation, all court costs and reasonable
attorneys' fees and expenses paid or incurred by the Contractor in endeavoring
to collect all or any part of the Obligations from or in prosecuting any action
against, Distributor or any of the Guarantors. Notwithstanding anything
contained in this Guaranty, the Contractor shall release the Guarantor and
terminate this Guaranty if the Contractor obtains a replacement guaranty from a
third party which is acceptable to the Contractor in its sole and absolute
discretion.


3. TERMS AND CONDITIONS. (a) Subject to the provisions of the Contract
Documents, Contractor shall have the exclusive right to determine the
application of payments and credits, if any, received by Contractor from the
undersigned, the Distributor, the Senior Lender, and any Customer.


(b) Contractor is authorized, without notice or demand and without affecting the
liability of any of the Guarantors, from time to time to (i) renew, extend,
accelerate or otherwise change the time for payment or performance of, or other
terms relating to, the Obligations or any of them, or otherwise modify, amend or
change the terms of the Contract Documents or any of them, or any other
agreement, document or instrument now or here after executed by the Distributor
and delivered to Contractor: (ii) accept partial payments on or performance of
the Obligations; and (iii) settle, release, compromise, collect or otherwise
liquidate the Obligations in any manner, without affecting or impairing the
Obligations of the undersigned.


(c) At any time after a Default, Contractor may at its discretion, upon notice
to the Guarantors and regardless of the acceptance of any security or collateral
for the payment. appropriate and apply toward the payment and satisfaction of
the Obligations (i) any indebtedness due or to become due from Contractor to one
or more of the Guarantors; and (ii) any monies, credits or other property
belonging to one or more of the Guarantors, at any time held by Contractor on
deposit or otherwise.

 
 

--------------------------------------------------------------------------------

 

(d) Contractor shall not be required to take any steps to preserve any rights
against prior parties (if any) to or in any of the Obligations.


(e) The Guarantors agree that to the extent that the Distributor makes a
payment(s) to Contractor, which payment(s) are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy act, state
or federal law, common law or equitable case, then to the extent of such payment
or repayment, the obligation intended to be satisfied shall be renewed and
continued in full force and effect as if said payment had not been made, and the
Guarantors shall, upon demand by Contactor, immediately satisfy such obligation
in full in accordance with the terms of this Guaranty. The Guarantors further
agree that any and all claims of the Guarantors againstt4e Distributor or
against its properties, arising by reason of any loan, advance, inves1ment or
other payment by the undersigned to Contractor shall be subordinate and subject
in right of payment to the prior payment, in full, of all sums due pursuant to
the Obligations.


(f) Each Guarantor assumes responsibility for keeping himself, herself or itself
informed of the financial condition of the Distributor and of all other
circumstances bearing upon the risk of Default. Contractor shall have no duty to
advise the Guarantors of information known to Contractor regarding such
condition or circumstances.


(g) No delay on the part of Contractor in the exercise of any right or remedy
shall operate as a waiver or constitute a discharge of any of the Guarantors'
obligations under this Guaranty, and no single or partial exercise by Contractor
any right or remedy shall preclude the further exercise to any extent; nor shall
any modification 01:' waiver of any of the provisions of this Guaranty be
binding upon Contractor except as expressly set forth in a writing duly signed
and delivered by an authorized officer of Contractor. Con1:ractors failure at
any time to require strict performance by the Distributor or any other party of
any after provisions, warranties, terms and conditions contained in the Contract
Documents shall not discharge any of the Guarantors' obligations under this
Guaranty, nor shall it waive, affect or diminish any right of the Contractor at
any time to demand strict performance and such right shall not be deemed to have
been waived by any act or knowledge of Contractor unless such waiver is
contained in an instrument in writing, signed by an officer of Contractor
specifying such waiver. No waiver by Contractor any default shall operate as a
waiver of either any other default or the same default on a future occasion. and
no action or inaction by Contractor shall in any way affect or impair
Contractor's rights or the obligations of the Guarantors under this Guaranty.
The Guarantors agree that their obligations under this Guaranty will not be
discharge except by complete performance of the Obligations. Any determination
by a court of competent jurisdiction of the sums owing by the Distributor to
Contractor shall be conclusive and binding on the Guarantors irrespective of
whether any of the Guarantors was a party to the suit or action in which such
determination was made.

 
 

--------------------------------------------------------------------------------

 

4. WARRANTIES AND REPRESENTATIONS.


Each of the guarantors jointly and severally, hereby represent and warrant to
the: Contractor that:


(a) The execution, delivery, and performance by each Guarantor of this Guaranty
will not violate any provision of law, any order of any court or other agency of
government, or any agreement or other instrument to which any of the Guarantors
is a party or by which any of the Guarantors is bound or be in conflict with,
result in a breach of or constitute (with due notice or lapse of time, or both)
a. default under any such agreement or oilier instrument, or result in the
creation or imposition of any lien, charge, or encumbrance of any nature
whatsoever upon any of the property or assets of any Guarantor, except as
contemplated by the provisions of this Guaranty; and


(b) This Guaranty constitutes the legal, valid and binding obligation of each of
the Guarantors and is enforceable against each of the Guarantors in accordance
with the terms here of.


5. DEFAULT. (a) Upon and during the continuance of any Default, Contractor may,
at its sole election, proceed directly and at once, without notice, against one
or more of the Guarantors to collect and recover the full amount or any portion
of the Obligations, without first proceeding against the Distributor or any
other Guarantor, or any other party or any other person, firm or corporation.
All of the above rights and powers may be exercised by Contractor without
liability, except the obligation to account for property actually received.


(b) Any right to setoff exercised by Contractor shall be deemed to have been
exercised immediately on the occurrence of a Default, even though such set-off
is made or entered on the books of Contractor at any subsequent time.


6. INDEMNIFICATION. The Guarantors will at all times, now and here after,
jointly and severally, indemnify and hold Contractor harmless from and against
all loss or damage arising in connection with this Guaranty and against all
claims, liability, demands, actions or suits, and all liabilities, payments,
costs, charges and expenses including, without limitation, attorneys fees and
costs charges by Contractor on account of or in connection with this Guaranty or
the transactions or assertions of rights contemplated or permitted hereunder.


7. MISCELLANEOUS. (a.) This Guaranty shall be binding upon the Undersigned and
upon the heirs, executors, successors and assigns of the undersigned and shall
insure to the benefit of Contractor's successors and assigns; all references to
the Distributor and to the undersigned shall be deemed to include their
respective successors, assigns, participants, receivers or trustees (as the case
may be).

 
 

--------------------------------------------------------------------------------

 

(b) This Guaranty embodies the entire understanding of the parties pertaining to
the subject matter hereof and shall constitute a continuing agreement applicable
to future as well as existing transactions between the Contractor and the
Distributor.


(c) THIS GUARANTY HAS BEEN DELIVEREDATANDSHALL BE DEEMED TO HAVE BEEN MADE IN
NORTH BROOK, Illinois, AND SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES
OF THE PARTIES DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLlNOIS,
AND AS PART OF THE CONSIDERATION FOR CONTRACTOR'S PERFORMANCE PURSUANT TO THE
CONTRACT DOCUMENTS, THE UNDERSIGNED CONSENT TO THE JURISDICTION OF ANY LOCAL,
STATE ORFEDERAL COURT LOCATED WITHIN THE STATE OF ILLINOIS, AND FURTHER CONSENT
THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO THE UNDERSIGNED AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETEDTWO (2) DAYS AFTER THE SAME SHALL HAVE BEEN
POSTED. THE UNDERSIGNED FURTBER CONSENT TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT.


(d) The headings used in this Guaranty are for the convenience of the reader
only; such headings constitute no part whatsoever of the agreement between the
parties.


(e) No invalidity, irregularity or unenforceability of the Obligations (or any
of them) hereby secured Shall affect impair or be a defense to any provision
contained in this Guaranty. If any term, condition or provision of this Guaranty
is determined to be invalid or unenforceable, such determination shall not
affect the validity or enforceability of any other terms, condition or provision
of this Guaranty.


(f) If this Guaranty shall differ or conflict in terms with any of the Contract
Documents, the agreement which gives Contractor the greater right, as determined
by Contractor shall prevail


[sig1.jpg]

 
 

--------------------------------------------------------------------------------

 
 